Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the claims filed 8/8/18 and the interview on 2/22/21.  As per the examiner’s amendment and reasons below, the application is in condition for allowance of claims 1-20.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “tension controller configured to control a tension” in claims 1, 3, 5, and 15-16 and “an obtainer configured to obtain user information” in claims 1, 5, 15, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Kenneth Fields 52,430 on 2/22/21.

The application has been amended as follows: 


1.  (Currently Amended)  An apparatus for fall prevention during walking, comprising:
	a left upper ankle belt to be fixed on an upper part of a left ankle of a user;
	a right upper ankle belt to be fixed on an upper part of a right ankle of the user;
	a left lower ankle belt to be fixed on a lower part of the left ankle of the user;
	a right lower ankle belt to be fixed on a lower part of the right ankle of the user;
	a first wire coupled to the right upper ankle belt and the right lower ankle belt;
	a second wire coupled to the right upper ankle belt and the right lower ankle belt,
	at least a portion of the first wire configured to be located along a right side surface of the right ankle,
	at least a portion of the second wire configured to be located along a left side surface of the right ankle;
	a third wire coupled to the left upper ankle belt and the left lower ankle belt;
	a fourth wire coupled to the left upper ankle belt and the left lower ankle belt,
	at least a portion of the third wire configured to be located along a right side surface of the left ankle,
	at least a portion of the fourth wire configured to be located along a left side surface of the left ankle;
	a first tension controller configured to control a tension of the first wire;
	a second tension controller configured to control a tension of the second wire;
	a third tension controller configured to control a tension of the third wire;
	a fourth tension controller configured to control a tension of the fourth wire;
configured to obtain user information about the user and walk information about walking action of the user; and
	a controller, wherein
		the controller determines, based on the user information and the walk information, a first stiffness target value of the first wire, a second stiffness target value of the second wire, a third stiffness target value of the third wire, and a fourth stiffness target value of the fourth wire,
		the controller causes the first tension controller to control the tension of the first wire using the first stiffness target value,
		the controller causes the second tension controller to control the tension of the second wire using the second stiffness target value,
		the controller causes the third tension controller to control the tension of the third wire using the third stiffness target value,
		the controller causes the fourth tension controller to control the tension of the fourth wire using the fourth stiffness target value,
		the tension of the first wire and the tension of the second wire are controlled at a same time, and
		the tension of the third wire and the tension of the fourth wire are controlled at a same time.

	3.  (Currently Amended)  The apparatus for fall prevention during walking according to Claim 2, further comprising:
	a waist belt to be fixed on a waist of the user;
	a left above-knee belt to be fixed above a knee of a left leg of the user;
	a right above-knee belt to be fixed above a knee of a right leg of the user;

	a sixth wire coupled to the waist belt and the right above-knee belt;
	a seventh wire coupled to the waist belt and the left above-knee belt;
	an eighth wire coupled to the waist belt and the left above-knee belt,
	at least a portion of the fifth wire configured to be located on a right side surface of a right thigh of the user,
	at least a portion of the sixth wire configured to be located on a left side surface of the right thigh,
	at least a portion of the seventh wire configured to be located on a right side surface of a left thigh of the user,
	at least a portion of the eighth wire configured to be located on a left side surface of the left thigh;
	a fifth tension controller configured to control a tension of the fifth wire;
	a sixth tension controller configured to control a tension of the sixth wire;
	a seventh tension controller configured to control a tension of the seventh wire; and
	an eighth tension controller configured to control a tension of the eighth wire, wherein
	the controller determines, based on the user information and the walk information, a fifth stiffness target value of the fifth wire, a sixth stiffness target value of the sixth wire, a seventh stiffness target value of the seventh wire, and an eighth stiffness target value of the eighth wire,
	the controller causes the fifth tension controller to control the tension of the fifth wire using the fifth stiffness target value,

	the controller causes the seventh tension controller to control the tension of the seventh wire using the seventh stiffness target value,
	the controller causes the eighth tension controller to control the tension of the eighth wire using the eighth stiffness target value,
	the tension of the fifth wire and the tension of the sixth wire are controlled at a same time, and
	the tension of the seventh wire and the tension of the eighth wire are controlled at a same time.

	5.  (Currently Amended)  An apparatus for fall prevention during walking, comprising:
	a waist belt to be fixed on a waist of a user;
	a left above-knee belt to be fixed above a knee of a left leg of the user;
	a right above-knee belt to be fixed above a knee of a right leg of the user;
	a fifth wire coupled to the waist belt and the right above-knee belt;
	a sixth wire coupled to the waist belt and the right above-knee belt;
	a seventh wire coupled to the waist belt and the left above-knee belt;
	an eighth wire coupled to the waist belt and the left above-knee belt,
	at least a portion of the fifth wire configured to be located along a right side surface of a right thigh of the user,
	at least a portion of the sixth wire configured to be located along a left side surface of the right thigh,
	at least a portion of the seventh wire configured to be located along a right side surface of a left thigh of the user,
configured to be located along a left side surface of the left thigh;
	a fifth tension controller configured to control a tension of the fifth wire;
	a sixth tension controller configured to control a tension of the sixth wire;
	a seventh tension controller configured to control a tension of the seventh wire;
	an eighth tension controller configured to control a tension of the eighth wire;
	an obtainer configured to obtain user information about the user and walk information about walking action of the user; and
	a controller, wherein
	the controller determines, based on the user information and the walk information, a fifth stiffness target value of the fifth wire, a sixth stiffness target value of the sixth wire, a seventh stiffness target value of the seventh wire, and an eighth stiffness target value of the eighth wire,
	the controller causes the fifth tension controller to control the tension of the fifth wire using the fifth stiffness target value,
	the controller causes the sixth tension controller to control the tension of the sixth wire using the sixth stiffness target value,
	the controller causes the seventh tension controller to control the tension of the seventh wire using the seventh stiffness target value,
	the controller causes the eighth tension controller to control the tension of the eighth wire using the eighth stiffness target value,
	the tension of the fifth wire and the tension of the sixth wire are controlled at a same time, and
	the tension of the seventh wire and the tension of the eighth wire are controlled at a same time.

Claim 4, wherein
	the controller
	(i) provides an instruction to control the rotation of the first rotating shaft on the basis of a force generated in the first wire, provides an instruction to control the rotation of the second rotating shaft on the basis of a force generated in the second wire, provides an instruction to control the rotation of the third rotating shaft on the basis of a force generated in the third wire, provides an instruction to control the rotation of the fourth rotating shaft on the basis of a force generated in the fourth wire, provides an instruction to control the rotation of the fifth rotating shaft on the basis of a force generated in the fifth wire, provides an instruction to control the rotation of the sixth rotating shaft on the basis of a force generated in the sixth wire, provides an instruction to control the rotation of the seventh rotating shaft on the basis of a force generated in the seventh wire, and provides an instruction to control the rotation of the eighth rotating shaft on the basis of a force generated in the eighth wire, or
	(ii) provides an instruction to control the rotation of the first rotating shaft on the basis of a length of the first wire, provides an instruction to control the rotation of the second rotating shaft on the basis of a length of the second wire, provides an instruction to control the rotation of the third rotating shaft on the basis of a length of the third wire, provides an instruction to control the rotation of the fourth rotating shaft on the basis of a length of the fourth wire, provides an instruction to control the rotation of the fifth rotating shaft on the basis of a length of the fifth wire, provides an instruction to control the rotation of the sixth rotating shaft on the basis of a length of the sixth wire, provides an instruction to control the rotation of the seventh rotating shaft on the basis of a length of the seventh wire, and provides an instruction to control the rotation of the eighth rotating shaft on the basis of a length of the eighth wire.


	the belts including a left upper ankle belt to be fixed on an upper part of a left ankle of a user, a right upper ankle belt to be fixed on an upper part of a right ankle of the user, a left lower ankle belt to be fixed on a lower part of the left ankle of the user, and a right lower ankle belt to be fixed on a lower part of the right ankle of the user,
	the wires including a first wire coupled to the right upper ankle belt and the right lower ankle belt, a second wire coupled to the right upper ankle belt and the right lower ankle belt, a third wire coupled to the left upper ankle belt and the left lower ankle belt, and a fourth wire coupled to the left upper ankle belt and the left lower ankle belt,
	at least a portion of the first wire configured to be located along a right side surface of the right ankle,
	at least a portion of the second wire configured to be located along a left side surface of the right ankle,
	at least a portion of the third wire configured to be located along a right side surface of the left ankle,
	at least a portion of the fourth wire configured to be located along a left side surface of the left ankle,
	the control device comprising:
		a first tension controller configured to control a tension of the first wire;
		a second tension controller configured to control a tension of the second wire;
		a third tension controller configured to control a tension of the third wire;
		a fourth tension controller configured to control a tension of the fourth wire;
configured to obtain user information about the user and walk information about walking action of the user; and
		a controller, wherein
		the controller determines, based on the user information and the walk information, a first stiffness target value of the first wire, a second stiffness target value of the second wire, a third stiffness target value of the third wire, and a fourth stiffness target value of the fourth wire,
		the controller causes the first tension controller to control the tension of the first wire using the first stiffness target value,
		the controller causes the second tension controller to control the tension of the second wire using the second stiffness target value,
		the controller causes the third tension controller to control the tension of the third wire using the third stiffness target value,
		the controller causes the fourth tension controller to control the tension of the fourth wire using the fourth stiffness target value,
		the tension of the first wire and the tension of the second wire are controlled at a same time, and
		the tension of the third wire and the tension of the fourth wire are controlled at a same time.

	16.  (Currently Amended)  A control device for an apparatus including belts and wires,
	the belts including a waist belt to be fixed on a waist of a user, a left above-knee belt to be fixed above a knee of a left leg of the user, and a right above-knee belt to be fixed above a knee of a right leg of the user,

	at least a portion of the fifth wire configured to be located on a right side surface of a right thigh of the user,
	at least a portion of the sixth wire configured to be located on a left side surface of the right thigh,
	at least a portion of the seventh wire configured to be located on a right side surface of a left thigh of the user,
	at least a portion of the eighth wire configured to be located on a left side surface of the left thigh,
	the control device comprising:
		a fifth tension controller configured to control a tension of the fifth wire;
		a sixth tension controller configured to control a tension of the sixth wire;
		a seventh tension controller configured to control a tension of the seventh wire;
		an eighth tension controller configured to control a tension of the eighth wire;
		an obtainer configured to obtain user information about the user and walk information about walking action of the user; and
		a controller, wherein
		the controller determines, based on the user information and the walk information, a fifth stiffness target value of the fifth wire, a sixth stiffness target value of the sixth wire, a seventh stiffness target value of the seventh wire, and an eighth stiffness target value of the eighth wire,

		the controller causes the sixth tension controller to control the tension of the sixth wire using the sixth stiffness target value,
		the controller causes the seventh tension controller to control the tension of the seventh wire using the seventh stiffness target value,
		the controller causes the eighth tension controller to control the tension of the eighth wire using the eighth stiffness target value,
		the tension of the fifth wire and the tension of the sixth wire are controlled at a same time, and
		the tension of the seventh wire and the tension of the eighth wire are controlled at a same time.

	19.  (Currently Amended)  A non-transitory recording medium storing a program for causing a computer to execute a control method for an apparatus including belts and wires,
	the belts including a left upper ankle belt to be fixed on an upper part of a left ankle of a user, a right upper ankle belt to be fixed on an upper part of a right ankle of the user, a left lower ankle belt to be fixed on a lower part of the left ankle of the user, and a right lower ankle belt to be fixed on a lower part of the right ankle of the user,
	the wires including a first wire coupled to the right upper ankle belt and the right lower ankle belt, a second wire coupled to the right upper ankle belt and the right lower ankle belt, a third wire coupled to the left upper ankle belt and the left lower ankle belt, and a fourth wire coupled to the left upper ankle belt and the left lower ankle belt,
configured to be located along a right side surface of the right ankle,
	at least a portion of the second wire configured to be located along a left side surface of the right ankle,
	at least a portion of the third wire configured to be located along a right side surface of the left ankle,
	at least a portion of the fourth wire configured to be located along a left side surface of the left ankle, the recording medium being a non-volatile computer-readable recording medium,
	the control method comprising:
		obtaining user information about the user and walk information about walking action of the user;
		determining, based on the user information and the walk information, a first stiffness target value of the first wire, a second stiffness target value of the second wire, a third stiffness target value of the third wire, and a fourth stiffness target value of the fourth wire;
		controlling a tension of the first wire using the first stiffness target value;
		controlling a tension of the second wire using the second stiffness target value;
		controlling a tension of the third wire using the third stiffness target value; and
		controlling a tension of the fourth wire using the fourth stiffness target value, wherein
		the tension of the first wire and the tension of the second wire are controlled at a same time, and
		the tension of the third wire and the tension of the fourth wire are controlled at a same time.

non-transitory recording medium storing a program for causing a computer to execute a control method for an apparatus including belts and wires,
	the belts including a waist belt to be fixed on a waist of a user, a left above-knee belt to be fixed above a knee of a left leg of the user, and a right above-knee belt to be fixed above a knee of a right leg of the user,
	the wires including a fifth wire coupled to the waist belt and the right above-knee belt, a sixth wire coupled to the waist belt and the right above-knee belt, a seventh wire coupled to the waist belt and the left above-knee belt, and an eighth wire coupled to the waist belt and the left above-knee belt,
		at least a portion of the fifth wire configured to be located on a right side surface of a right thigh of the user,
		at least a portion of the sixth wire configured to be located on a left side surface of the right thigh,
		at least a portion of the seventh wire configured to be located on a right side surface of a left thigh of the user,
		at least a portion of the eighth wire configured to be located on a left side surface of the left thigh, the recording medium being a non-volatile computer-readable recording medium,
	the control method comprising:
		obtaining user information about the user and walk information about walking action of the user;
		determining, based on the user information and the walk information, a fifth stiffness target value of the fifth wire, a sixth stiffness target value of the sixth wire, a seventh stiffness target value of the seventh wire, and an eighth stiffness target value of the eighth wire;
		controlling a tension of the fifth wire using the fifth stiffness target value;
		controlling a tension of the sixth wire using the sixth stiffness target value;

		controlling a tension of the eighth wire using the eighth stiffness target value, wherein
		the tension of the fifth wire and the tension of the sixth wire are controlled at a same time, and
		the tension of the seventh wire and the tension of the eighth wire are controlled at a same time.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed apparatus for fall prevention during walking, the prior art does not disclose, either alone or suggest in combination, an apparatus including upper and lower right and left ankle belts to be fixed on upper and lower parts of right and left ankle belts, respectively, a first wire coupled to the right ankle belts and configured to be located along a right side surface of the right ankle, a second wire coupled to the right ankle belts and configured to be located along a left side surface of the right ankle, a third wire coupled to the left ankle belts and configured to be located along a right side surface of the left ankle, a fourth wire coupled to the left ankle belts and configured to be located along a left side surface of the left ankle, first, second, third, and fourth tension controllers configured to control tension in the first, second, third, and fourth wires, respectively; an obtainer configured to obtain user information about the user and walk information, a controller which determines, based on the information, first, second, third, and fourth stiffness target values and causes the first, second, third, and fourth tension controllers to control their respective wires to the respective stiffness target values, wherein the tension of the first and second wires are controlled at a same time and the tension of the third and fourth wires are controlled at a same time as set forth in independent claim 1 and its 
The closest prior art references of record are: Matsumoto (JP 2007-307216), Ikeuchi (2011/0224586), Hashimoto (JP 2015-2970), Simmons (2003/0120183), Vito et al. (4,688,559), Choi et al. (2018/0064560), Afanasenko (6,213,922), Koscielny et al. (2003/0092545), Schectman (5,865,770), Homma et al. (5,501,656), and Agrawal et al. (2010/0113987).
While the above mentioned prior art references of record are related to the claimed invention, they do not disclose, either alone or suggest in combination, the limitations as discussed above and set .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/COLIN W STUART/Primary Examiner, Art Unit 3785